DETAILED ACTION
	Claims 2, 3, 5, 9, 19-21, 27, 28, 30-32, 34, 36, 37, 39-42, and 45-91 are cancelled.  Claims 93-98 are new.  Claims 1, 4, 6-8, 10-18, 22-26, 29, 33, 35, 38, 43, 44, and 92-98 are currently pending.  Claim 43 is withdrawn.  Claims 1, 4, 6-8, 10-18, 22-26, 29, 33, 35, 38, 44, and 92-98 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was filed after the mailing date of the final rejection on 11/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Rejections

	The rejection under USC 103 over WO 2004/058223, Goldenberg, Halpin and US 6,440,102 and in further view of Wolgemuth is withdrawn for the same reason as for ‘223 and Halpin.  
The rejection under USC 103 over WO 2004/058223, Goldenberg, Halpin and US 6,440,102 and in further view of US 2006/0025391 is withdrawn for the same reason as for ‘223 and Halpin.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 98 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 98 is vague and indefinite for reciting non-polymer components (the monomers lactic acid, glycolic acid, para-xylene and halogenated para-xylene) in a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1, 4, 6-8, 10-18, 22-26, 29, 33, 35, 38, 44, and 93-97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lichter US 2010/0036000A1.  
Lichter teaches controlled release antimicrobial compositions and methods for treating otic disorders (title and abstract).  Lichter teaches administration of the formulations through direct application of the compositions and formulations onto or via perfusion into the targeted auris structures (abstract).  Lichter teaches controlled release compositions and devices for treating otic disorders comprising a therapeutically-effective amount of an antimicrobial agent, a controlled release auris-acceptable excipient and an auris-acceptable vehicle (paragraph 20).  Lichter teaches an auris-acceptable microsphere, microcapsule or microparticle (paragraph 20).  Lichter teaches access to the round window membrane and the oval window/stapes footplate (paragraph 17).  Lichter teaches the auris controlled release formulations are administered on or near the round window or the crista fenestrae cochleae through entry via a post-auricular incision and surgical manipulation into or near the round window or the crista fenestrae cochleae area (paragraph 113).  Lichter teaches the antimicrobial composition combined with an otic intervention including a medical device 
Lichter provides that a disadavantage of liquid formulations is their propensity to rapidly clear from the inner ear (paragraph 19).  Thus, one of ordinary skill in the art would be more likely to use compositions with little or no liquid while Lichter provides for particles and microspheres (solid forms).  
Since Lichter teaches particle sizes of the instant claims, there are forms where the volume of the particle/microsphere is greater than the surface area (high volume to surface area ratio) and these forms are achievable.  
Lichter does not teach 1-15 core particles or 1-15 coated core particles.  
Note Lichter teaches an auris- acceptable microsphere, microcapsule or microparticle (paragraph 20) which implies that only one may be needed, but it also allows for particles and microspheres, which also allows for plurality.  
One of ordinary skill in the art at the time of instant invention would have produced the instantly claimed method of treating an inner ear disease where controlled release active agent microparticles/microcapsules/microspheres were delivered through the round window or oval window by surgery (surgery would produce puncture for inserting compositions through the round window) by the teachings of embodiments of Lichter discussing surgical delivery and the controlled release compositions with active .  

Claim 92 in addition to Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lichter US 2010/0036000A1 and Wolgemuth (previously cited).  
Lichter teaches the claims as discussed above.
Lichter does not teach a parylene C coating for the particles, although it does not limit coatings that can be utilized.
Wolgemuth teaches parylene is a viable option for medical devices primarily because of its biocompatibility and biostability.  Parylene has is nonthrombogenic and does not trigger an immunological response.  Parylene provides a moisture and chemical barrier and is highly resistant to the damaging effects of bodily fluids (page 1, last paragraph).  Parylene coatings can be applied to almost any material including powders (page 2, first paragraph).  Parylene is known to be applied over a drug to function as a release control agent (page 2, 10th paragraph).  Parylene is known to be th paragraph).  Parylene N and Parylene C are a specific Parylene film taught (page 2, third paragraph).
It would have been obvious to one of ordinary skill in the art to substitute a first porous coating layer used as a rate controlling element as taught by Lichter with a second porous coating taught to control release of an active agent as taught by Wolgemuth (page 2, 10th and 11th paragraph) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use parylene coating as taught by Wolgemuth for the second coating taught by Lichter as the Lichter publication teaches a porous coating used for control the drug release rate and Wolgemuth teaches a porous coating which can be used to control drug release rate (page 2, 10th and 11th paragraph).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the Lichter publication is directed to particles with coatings for controlled release and Wolgemuth teaches the coating being applied to powders (page .

Claim 98 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lichter US 2010/0036000A1 and Paksoy et al (Medical Oncology, online March 19, 2010, volume 28, pages 615-621). 
	Lichter teaches the limitations as discussed above, however, Lichter does not teach providing otoprotection of cisplatin dependent hearing loss.  
	Lichter teaches otoprotectants to protect from ototoxic agents (paragraphs 236 and 237).  Lichter teaches fluticasone propionate (a known steroid drug).  
	Paksoy teaches cisplatin induced ototoxicity and treatment with dexamethasone (a steroid drug) (abstract).  The discussion of Paksoy indicates that steroids like dexamethasone are used to treat a number of conditions (Discussion).  
	One of ordinary skill in the art at the time of instant invention would have utilized other steroids like the fluticasone propionate of Lichter to treat cisplatin induced toxicity as Paksoy recognizes the utility of steroid drugs in treating this condition.  Thus, there was a reasonable expectation of success in utilizing a steroid like fluticasone propionate in the system of Lichter to treat another otic disease like cisplatin induced otoxicity with a reasonable expectation of success since it is a steroid drug like dexamethasone.  
	
Response to Applicant’s Arguments and New Affidavit

	Applicant provided an affidavit on 12/28/2020 that contains statements from medical professionals that indicate that puncturing or surgically opening the round window or oval window would be detrimental, and thus, not seen as an appropriate procedure for implanting the particles, although they also saw a benefit from applicant’s approach.  The examiner disagrees because Lichter (cited herein) allows for surgical procedures and getting the particles through the round window.  Additionally, there are always cases of individuals where a surgical implantation approach is appropriate due to the severity of their disease.  Although it may not be desirable, it is not prohibited as an approach and Lichter even allows for it.  Since Lichter provides the teachings for the approach, it is viewed as an existing approach in the prior art.  Lichter also provides its approaches as beneficial to the patients for a number of otic conditions.  
	Applicant provides for publications in support of their invention.
	The Yimtae reference was provided to show the necessity of applicant’s approach for long term effectiveness of the controlled/sustained release forms.  First, this applied to the withdrawn rejections.  Second, Lichter teaches surgery to get particles through the round window as well as controlled release for long periods of time.  Thus, Lichter’s teachings provide for the instantly claimed invention.
	The other references of exhibits 3 and 4 are publications from the applicant to show the effectiveness of the formulations.  Lichter provides that its approaches will be effective in treating many otic diseases with the appropriate pharmaceutical agents and offer sustained release of the drug.  Thus, the teachings of Lichter allow for similar 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/MARK V STEVENS/Primary Examiner, Art Unit 1613